              Case 20-34879 Document 19 Filed in TXSB on 10/06/20 Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
                              1
    EAGLE PIPE, LLC,                                        §
                                                            §       Case No. 20-34879 (MI)
              Debtor.                                       §

                   DEBTOR’S NOTICE OF AGENDA FOR FIRST DAY HEARINGS

             Eagle Pipe, LLC, the above-captioned debtor and debtor-in-possession (the “Debtor”)

hereby files its agenda for the following matters set for hearing on Wednesday, October 7, 2020 at

3:00 p.m. (prevailing Central Time) in front of the Honorable Marvin Isgur at 515 Rusk St.,

Courtroom 404, Houston, TX 77002.

A.           Evidentiary Support for First Day Pleadings

       1. First Day Declaration. Declaration of Jared Light in Support of Eagle Pipe, LLC’s
          Chapter 11 Petition and First Day Relief [Docket No. 17].
             Status: This Declaration will be relied upon as evidentiary support for the first day matters
             listed below.
B.           First Day Pleadings
       1. Complex Case Designation. Notice of Designation as Complex Chapter 11 Bankruptcy
          Case [Docket No. 5].
             Response Received: None
             Related Documents: Order Granting Complex Chapter 11 Bankruptcy Case Treatment
             [Docket No. 8]
             Status: This matter is going forward.
       2. Schedules Extension Motion. Debtor’s Emergency Motion for Order Extending Time to
          File Schedules of Assets and Liabilities, Schedules of Executory Contracts and Unexpired
          Leases, and Statement of Financial Affairs [Docket No. 6].
             Response Received: None


1
    The last four digits of Debtor’s federal tax identification number are (1119).


4826-5971-8093.1
           Case 20-34879 Document 19 Filed in TXSB on 10/06/20 Page 2 of 3




         Status: This matter is going forward.
    3. Premium Finance Motion. Debtor’s Emergency Motion for Authority to Perform under
       an Insurance Premium Finance Agreement [Docket No. 9].
         Response Received: None.
         Status: This matter is going forward.
    4. Taxes Motion. Debtor’s Emergency Motion Authorizing the Payment of Certain
       Prepetition Taxes and Fees and Granting Related Relief [Docket No. 10].
         Response Received: None.
         Status: This matter is going forward.
    5. Wages Motion. Debtor’s Emergency Motion for Entry of an Order (I) Authorizing the
       Debtor to (A) Pay Prepetition Wages, Salaries, Employee Benefits, and Other
       Compensation and (B) Maintain Employee Benefit Programs, and (Ii) Directing Financial
       Institutions to Receive, Process, Honor, and Pay all Checks Presented for Payment and to
       Honors All Fund Transfer Requests Related Thereto [Docket No. 13].
         Response Received: None.
         Status: This matter is going forward.
    6. Cash Management Motion. Debtor’s Emergency Motion for Entry of Interim and Final
       Orders (I) Authorizing the Debtor to Continue to Operate its Cash Management System
       and Maintain Existing Bank Accounts, and (II) Granting Related Relief [Docket No. 14].
         Response Received: None.
         Status: This matter is going forward.
    7. Critical Vendors Motion. Debtor’s Emergency Motion for Authority to Pay or Honor
       Prepetition Obligations to Certain Critical Vendors [Docket No. 15].
         Response Received: None.
         Status: This matter is going forward.
    8. Cash Collateral Motion. Debtor’s Emergency Motion for Interim and Final Orders
       (I) Authorizing the Debtor to Use Cash Collateral; (II) Granting Adequate Protection;
       (III) Scheduling a Final Hearing; and (IV) Granting Related Relief [Docket No. 16].
         Response Received: Reservation of Rights and Limited Objection of U.S. Bank National
         Association, to Debtor’s Emergency Motion for Interim and Final Orders (I) Authorizing
         the Debtor to Use Cash Collateral; (II) Granting Adequate Protection; (III) Scheduling a
         Final Hearing; and (IV) Granting Related Relief [Docket No. 18].
         Status: This matter is going forward.



4826-5971-8093.1
           Case 20-34879 Document 19 Filed in TXSB on 10/06/20 Page 3 of 3




         Respectfully submitted this 6th day of October, 2020.

                                              GRAY REED

                                              By: /s/ Paul D. Moak
                                                 Paul D. Moak
                                                 Texas Bar No. 00794316
                                                 Aaron M. Kaufman
                                                 Texas Bar No. 24060067
                                                 Lydia R. Webb
                                                 Texas Bar No. 24083758
                                              1300 Post Oak Blvd., Suite 2000
                                              Houston, Texas 77056
                                              Telephone: (713) 986-7000
                                              Facsimile:    (713) 986-7100
                                              Email:        pmoak@grayreed.com
                                                            akaufman@grayreed.com
                                                            lwebb@grayreed.com

                                              PROPOSED COUNSEL TO THE DEBTOR


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 6, 2020 a true and correct copy of the
foregoing pleading was served via CM/ECF to all parties authorized to receive electronic notice
in this case.
                                              /s/ Paul D. Moak
                                               Paul D. Moak




4826-5971-8093.1
